Exhibit 10.7

EXECUTION VERSION

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT, dated as of December 21, 2017
(this “Amendment”), among PARLEX 1 FINANCE, LLC (“Seller”) and BANK OF AMERICA,
N.A., a national banking association (“Buyer”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of September 23, 2013, as further
amended by that certain Joinder Agreement, also dated as of September 23, 2013,
as further amended by that certain Amendment No. 2 to Master Repurchase
Agreement, dated as of June 30, 2014, as further amended by that certain
Amendment No. 3 to Master Repurchase Agreement, dated as of March 27, 2015, as
further amended by that certain Joinder Termination Agreement dated as of
March 25, 2016, as further amended by that certain Amendment No. 4 to Master
Repurchase Agreement, also dated as of March 25, 2016 (as amended hereby and as
may be further amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust Inc. (“Guarantor”) has agreed to make the acknowledgements set forth
herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a) Section 2 of the Repurchase Agreement is hereby amended by inserting the
following new defined terms in correct alphabetical order:

“CLO Participated Purchased Loans” shall mean each of the Woolworth Building
Mortgage Loan Participation, the Woolworth Building Mezzanine Loan
Participation, the Atlanta Plaza Mortgage Participation, the Metropolitan
Portfolio III Mortgage Participation and the Brea Campus Mortgage Participation,
each as identified in the related Confirmations therefor, dated as of
December 21, 2017.

“CLO Servicer Notice” shall mean that certain Servicer Notice and Irrevocable
Instruction Letter, dated as of December 21, 2017, by and among Buyer, Seller,
Midland Loan Services, Inc., a Division of PNC National Association, as
servicer, CT Investment Management Co., LLC, as special servicer, as the same
may be amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“CLO Servicing Agreement” shall mean that certain Servicing Agreement, dated as
of December 21, 2017, by and among BXMT 2017-FL1, Ltd., as issuer, Wells Fargo
Bank, National Association, as trustee and as note administrator, 42- 16 CLO L
Sell, LLC, as advancing agent, Midland Loan Services, Inc., a Division of PNC
National Association, as servicer, CT Investment Management Co., LLC, as special
servicer, and Park Bridge Lender Services LLC, as operating advisor, as the same
may be amended, supplemented or otherwise modified from time to time.

“Participation Agreement” shall mean each Participation Agreement and Future
Funding Indemnification Agreement, dated as of December 21, 2017, by and among
42-16 CLO L Sell, LLC, as Lender and as the Initial Participation A-2 Holder,
Seller, as the Initial Participation A-1 Holder, Guarantor, as the Future
Funding Indemnitor, and Wells Fargo Bank, National Association, as the
Participation Custodial Agent, entered into in respect of each CLO Participated
Purchased Loan, as each may be amended, supplemented or otherwise modified and
in effect from time to time.

(b) The definition of “Significant Modification”, as set forth in Section 2 of
the Repurchase Agreement, is hereby amended by inserting the following new
sentence at the end thereof:

“For the avoidance of doubt, with respect to any CLO Participated Purchased
Loan, the term “Significant Modification” shall include, without limitation,
(a) any increase to the principal balance of any Senior Interest or Loan
Participation or the related Mortgage Loan or Mezzanine Loan, as applicable,
other than as a result of any future funding by Seller as required under the
Purchased Loan Documents without giving effect to amendments or modifications
without the consent of Buyer (other than amendments required in connection with
such required future fundings by Seller as permitted pursuant to the Agreement)
and (b) any increase to the amount of future funding obligations required to be
advanced by the lender to the applicable Underlying Obligor under any Purchased
Loan Document, but shall be deemed to exclude any modification or amendment in
connection with any reallocation of all or any portion of the principal balance
of any CLO Participated Purchased Loan to any other senior pari passu
participation interest in the underlying Mortgage Loan or Mezzanine Loan, as
applicable, related to such CLO Participated Purchased Loan which other
participation interest is included in a securitization transaction pursuant to
Section 29(b) of the Participation Agreement or such similar mechanic under any
other related securitization documents.

(c) The proviso set forth in Section 3(h)(iv) of the Repurchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

2



--------------------------------------------------------------------------------

“provided that no Exit Fee shall be payable if and to the extent that (1) such
Purchased Loan is repaid only in part and not in whole, (2) such Purchased Loan
is repaid in whole as a result of, and applying the principal proceeds received
from, a voluntary prepayment or repayment at maturity by an Underlying Obligor;
(3) such repurchase is being made in connection with the foreclosure or other
exercise of remedies under the underlying Purchased Loan Documents;
(4) [Reserved]; (5) such repurchase is being made in connection with a sale by
Seller of the Purchased Loan in connection with a discounted pay-off thereof, or
(6) such repurchase is being made to cure a Margin Deficit in accordance with
Section 4 in respect of a Purchased Loan with a Market Value of zero.”

(d) Section 3(h)(iv) of the Repurchase Agreement is hereby further amended by
inserting the following new sentence at the end thereof:

“Notwithstanding the foregoing, in connection with the repurchase on
December 21, 2017 of any Mortgage Loan or Mezzanine Loan, as applicable, that is
an underlying Mortgage Loan or Mezzanine Loan, as applicable, in respect of a
CLO Participated Purchased Loan, the Exit Fee otherwise payable hereunder shall
be reduced by an amount equal to the product of (a) 0.50% and (b) the Maximum
Purchase Price of the applicable CLO Participated Purchased Loan in effect as of
the Purchase Date therefor.”

(e) Article 12(m) of the Repurchase Agreement is hereby amended by inserting the
following additional sentences at the end thereof:

“With respect to any termination or replacement of any servicer of any CLO
Participated Purchased Loan pursuant to the CLO Servicing Agreement or any
replacement agreement thereto, to the extent that the Seller has rights to
appoint, consent to the appointment of, or exercise any waiver of any
termination event with respect to, any servicer, Seller shall obtain the prior
written consent of Buyer.

To the extent that any Significant Modification occurs with respect to any CLO
Participated Purchased Loan without Buyer’s prior written consent, (A) Seller
shall promptly notify Buyer of the occurrence of such Significant Modification
and (B) no later than 10 Business Days’ after receipt of written notice from
Buyer, Seller shall repurchase in accordance with Section 3(i) of the Agreement
the related CLO Participated Purchased Loan in full, and any failure of Seller
to so repurchase such Purchased Loan as required hereby shall be an immediate
Event of Default under Section 14(a)(i).”

(f) Section 22 of the Repurchase Agreement is hereby amended by inserting the
following new clause (g) at the end thereof in correct alphabetical order:

 

3



--------------------------------------------------------------------------------

“(g) Notwithstanding any other provision in this Agreement or the other
Transaction Documents to the contrary (including, without limitation,
Section 12(o)), from and after the related Purchase Date therefor, the
underlying Mortgage Loans and Mezzanine Loans in respect of the CLO Participated
Purchased Loans shall be serviced as described in the CLO Servicer Notice, and
the term “Irrevocable Redirection Letter” for all purposes of this Agreement
shall include the CLO Servicer Notice as such agreement relates to the CLO
Participated Purchased Loans only.”

SECTION 2. Effectiveness. This Amendment shall become effective on the date
first set forth above (the “Amendment Effective Date”), which is the date on
which this Amendment is executed and delivered by a duly authorized officer of
each of Seller and Buyer and acknowledged and agreed by Guarantor, along with
delivery to Buyer of such other documents as Buyer reasonably requested prior to
the Amendment Effective Date.

SECTION 3. Compliance with Transaction Documents. On and as of the date first
above written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Acknowledgements of Seller. Seller hereby acknowledges that, as of
the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Transaction Documents.

SECTION 5. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment, and agrees that it continues to be
bound by the Guaranty to the extent of the Obligations (as defined therein),
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein, and (b) that Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guaranty and
each of the other Transaction Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Agreement” and the “Transaction Documents” shall be deemed to include, in any
event, this Amendment. Each reference to the Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended by this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

4



--------------------------------------------------------------------------------

SECTION 8. Expenses. Seller agrees to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank; Signatures follow on next page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

BANK OF AMERICA, N.A.,

    a national banking association

By:

 

/s/ Leland F. Bunch

 

Name:

 

Leland F. Bunch

 

Title:

 

Managing Director

SELLER:

PARLEX 1 FINANCE, LLC,

    a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

 

Name:

 

Douglas N. Armer

 

Title:

 

Managing Director, Head of Capital Markets and Treasurer

[Signature Page to Amendment No. 5]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, in its capacity as Guarantor, and solely for purposes of
acknowledging and agreeing to the terms of this Amendment:

By:  

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title: Managing Director, Head of Capital Markets and
Treasurer

[Signature Page to Amendment No. 5 to Master Repurchase Agreement (BXMT/BAML)]